Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “and a discharge tray …wherein said scanner unit is provided between said plurality of photosensitive members and said discharge tray with respect to a vertical direction, wherein said box includes a plurality of outlets … wherein selected ones of the laser beams … toward a side where said fixing unit is provided, and remaining ones of the laser beams …toward a side opposite from the side where said fixing unit is provided, wherein a distance between the outlet farthest from said fixing unit and a corresponding photosensitive member is longer than a distance between the outlet closest to said fixing unit and a corresponding photosensitive member, wherein said reflecting members include a first reflecting … and a second reflecting member … toward the outlet closest to said fixing unit, wherein in an optical path of the laser beam from said rotatable polygonal mirror to the outlet farthest from said fixing unit, only said first reflecting member exists as a member that reflects the laser beam, and in an optical path of the laser beam from said rotatable polygonal mirror to the outlet closest to said fixing unit, only said second reflecting member exists as a member that reflects the laser beam, and wherein a distance between said first reflecting member and said rotatable polygonal mirror is shorter than a distance between said second reflecting member and said rotatable polygonal mirror” in combination with the remaining claim elements as set forth in claims 11-13.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sano et al. (US Pub.2021/0033852) does not constitute prior art, but is being cited as a related case.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
8/26/2022